DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11438614 in view of Lee (US20140341276A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-3 of the instant application are encompassed by limitations recited in claim 1 of U.S. Patent No. 11438614 in view of Lee (US20140341276A1).
Instant Application 17712175
U.S. Patent No. 11438614
1. An image decoding method comprising:

splitting an upper coding block into a plurality of lower coding blocks according to split information;

determining a current quantization group based on a split value of a current coding block among the plurality of lower coding blocks and a split value of the current quantization group;

obtaining a quantization parameter of the current quantization group based on a predicted quantization parameter and a difference quantization parameter; and
inverse-quantizing transform coefficients in a current transform block in the current coding block using the quantization parameter,

wherein the predicted quantization parameter is obtained using at least one of a quantization parameter of an upper adjacent block of the current quantization group and a quantization parameter of a left adjacent block of the current quantization group, and

wherein:

the split value of the current coding block is increased by 1 if the current coding block is obtained by splitting the upper coding block into two lower coding blocks according to non-quadtree split, and

the split value of the current coding block is increased by 2 if the current coding block is obtained by splitting the upper coding block into four lower coding blocks according to quadtree split.
1. An image decoding method comprising:

splitting an upper coding block into a plurality of lower blocks according to split information;

determining a current quantization group based on a split value of a current coding block among the plurality of lower coding blocks and a split value of the current quantization group;

obtaining a quantization parameter of the current quantization group; and


inverse quantizing transform coefficients in a current transform block in the current coding block using the quantization parameter,








wherein:

the split value of the current coding block is increased by 1 if the current coding block is obtained by splitting the upper coding block into two lower coding blocks according to non-quadtree split, and

the split value of the current coding block is increased by 2 if the current coding block is obtained by splitting the upper coding block into four lower coding blocks according to quadtree split.


U.S. Patent No. 11438614 does not explicitly disclose based on a predicted quantization parameter and a difference quantization parameter wherein the predicted quantization parameter is obtained using at least one of a quantization parameter of an upper adjacent block of the current quantization group and a quantization parameter of a left adjacent block of the current quantization group.
However, Lee from the same or similar endeavor of video compression discloses based on a predicted quantization parameter and a difference quantization parameter (See [0252] - The adder 2720 restores a QP by adding a QP difference ΔQP, which is a difference between the QP applied to the coding unit and the predicted QP QP_Pred, to the predicted QP QP_Pred) wherein the predicted quantization parameter is obtained using at least one of a quantization parameter of an upper adjacent block of the current quantization group and a quantization parameter of a left adjacent block of the current quantization group (See [0226]-[0228] - the QP predictor 1420 may obtain the predicted QP QP_Pred based on an average of QPs of upper and left adjacent coding units) .
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by pa001 to add the teachings of Lee as above, in order to improve a process of predicting a quantization parameter (QP) used to perform quantization or inverse quantization in order to process video data in parallel (Lee, [0009]).
Regarding claims 2 and 3, claim 2 and 3 recite analogous limitations to claim 1, above, and is therefore rejected on the same premise.
Examiner notes that it is known in the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function of the encoder.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17712169 in view of Lee (US20140341276A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-3 of the instant application are encompassed by limitations recited in claims 1-3 of copending Application No. 17712169 in view of Lee (US20140341276A1).
This is a provisional nonstatutory double patenting rejection.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17712174 in view of Lee (US20140341276A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-3 of the instant application are encompassed by limitations recited in claims 1-3 of copending Application No. 17712174 in view of Lee (US20140341276A1).
This is a provisional nonstatutory double patenting rejection.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17712180 in view of Lee (US20140341276A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-3 of the instant application are encompassed by limitations recited in claims 1-3 of copending Application No. 17/712180 in view of Lee (US20140341276A1).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486